Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 6, 1991, which, upon reconsideration, adhered to its prior decision ruling that claimant was suspended from accumulating unemployment insurance benefit rights because his employment was terminated due to an industrial controversy.
Claimant’s case was reopened by the Unemployment Insurance Appeal Board for the sole purpose of determining whether there had been compliance with the consent judgment in Municipal Labor Comm. v Sitkin (683 F Supp 353). The Board, finding no substantial procedural violations, adhered to its prior decision ruling that claimant was suspended from accumulating benefit rights because his employment was terminated due to an industrial controversy. Insofar as claimant does not now allege any procedural errors, the Board’s *1090decision should be upheld. In any event, the evidence in the record amply supports the conclusion that claimant’s employment was curtailed as a result of a strike called by the union of which he was a member. As such, Labor Law § 592 authorizes the suspension of benefits to employees such as claimant, regardless of whether claimant actively participated in the strike (see, Matter of Falco-Ward [Roberts], 129 AD2d 929, 930; Matter of Drassenower [Levine], 48 AD2d 957, 958; Matter of Lynch [Levine], 44 AD2d 866).
Mikoll, J. P., Yesawich Jr., Levine, Mercure and Crew III, JJ., concur. Ordered that the decision is affirmed, without costs.